Citation Nr: 0125309	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  99-12 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for a right-sided hemiparesis as caused by hospital 
care or medical or surgical treatment or examination by VA in 
1995, 1996, and 1998.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for vocal chord paralysis as caused by hospital care 
or medical or surgical treatment or examination by VA in 
1995, 1996, and 1998.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran-Appellant and his spouse


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or "claimant") 
served on active duty from October 1971 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in April 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas, which denied compensation 
pursuant to 38 U.S.C.A. § 1151 for a right-sided hemiparesis 
as caused by surgery or surgeries by VA in 1995, 1996, and 
1998.  The veteran entered notice of disagreement with this 
decision in April 1999; the RO issued a statement of the case 
in May 1999; and the veteran entered a substantive appeal, on 
a VA Form 9, which was received in June 1999.  In August 
2000, the veteran submitted a claim for compensation pursuant 
to 38 U.S.C.A. § 1151 for vocal chord paralysis.  This claim 
was denied by the RO in September 2000; the veteran entered 
notice of disagreement with this decision in September 2000; 
the RO issued a statement of the case (indicated to be a 
supplemental statement of the case) in July 2001; and the 
veteran entered a substantive appeal (on a VA Form 646), 
which was received in August 2001.


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the claims for 
benefits on appeal has been obtained by the RO.

2.  The competent medical evidence of record does not 
demonstrate that the veteran's right-sided hemiparesis was 
caused by VA hospital care or medical or surgical treatment 
or examination of the veteran, including by surgeries 
performed by VA in 1995, 1996, and 1998.  

3.  The competent medical evidence of record does not 
demonstrate that the veteran's right-sided hemiparesis 
disability was proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination, 
or that it was proximately caused by an event not reasonably 
foreseeable.   

4.  The competent medical evidence of record does not 
demonstrate that the veteran's vocal chord paralysis was 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or that it was 
proximately caused by an event not reasonably foreseeable.   


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151, for a right-sided hemiparesis as caused 
by hospital care or medical or surgical treatment or 
examination by VA in 1995, 1996, and 1998, have not been met.  
38 U.S.C.A. § 1151 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. § 3.102 (2000); 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).

2.    The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151, for a vocal chord paralysis as caused by 
hospital care or medical or surgical treatment or examination 
by VA in 1995, 1996, and 1998, have not been met.  
38 U.S.C.A. § 1151 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. § 3.102 (2000); 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
Board finds that, in this appellant's case, the requirements 
of the Veterans Claims Assistance Act of 2000 and 
implementing regulations have been met.  A VA neurosurgical 
medical opinion regarding the etiology of right-sided 
hemiparesis was obtained in February 1999.  A VA 
neurosurgical medical opinion regarding the etiology of vocal 
chord paralysis was obtained in July 1999, and a VA 
otolaryngology opinion regarding the etiology of vocal chord 
paralysis was obtained in May 2001.  The appellant was 
afforded a personal hearing in August 1999.  In the rating 
decisions, statement of the case, and supplemental statements 
of the case, the RO advised the appellant of what must be 
demonstrated to establish compensation under the provisions 
of 38 U.S.C.A. § 1151 for additional disabilities of right-
sided hemiparesis and vocal chord paralysis.  The Board finds 
that the RO has obtained, or made reasonable efforts to 
obtain, all records or other evidence which might be relevant 
to the appellant's claim, and the appellant has not 
identified any additional treatment records or other evidence 
in existence which has not been obtained.  

In an October 2001 brief, the appellant's representative 
contends that a May 2001 VA medical opinion by the Chief of 
Otolaryngology is inadequate because it "did not specify that 
the vocal chord paralysis was an instance of fault on the 
part of VA."  The October 2001 opinion, on its face, answers 
this contention.  The October 2001 opinion included the 
medical opinions that there was "no evidence for negligence" 
and "that a reasonable and standard degree of care has been 
exercised."  The opinion is clear, if unfavorable to the 
veteran, so that no further clarification is required.  The 
VA physician was not required to specifically mention every 
piece of evidence reviewed in the claims file.  With regard 
to the representative's request for a medical opinion that 
considers the testimony of witness statements regarding what 
a doctor said after surgery, the duty to assist the veteran 
provides for obtaining government or private medical records 
which exist, or obtaining a medical examination or medical 
opinion evidence, but does not require VA to request a 
statement from a VA physician on a matter which does not 
relate to his or her medical opinion, especially where the 
surgical report, which does not include the statement, is 
otherwise of record.  The lay statements and the veteran's 
hearing testimony was of record at the time of the May 2001 
VA medical opinion, and the duty to assist the veteran with 
regard to providing a medical nexus opinion was fulfilled by 
the July 1999 and May 2001 VA medical opinions.  Accordingly, 
no further notice to the appellant or assistance in acquiring 
additional evidence is required by the new statute and 
regulations.  

I.  Laws and Regulations

The veteran's claims for compensation under the provisions of 
38 U.S.C.A. § 1151 were received in June 1998 and August 
2000.  Because the claims were filed on or after October 1, 
1997, the version of 38 U.S.C.A. § 1151 which became 
effective October 1, 1997 is the applicable statute in this 
case, and the version of 38 U.S.C.A. § 1151 in effect prior 
to October 1, 1997 is not applicable.  Effective October 1, 
1997, 38 U.S.C.A. § 1151 provides in relevant part as 
follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and 
(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was
(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or
(B) an event not reasonably foreseeable.

II.  Right-sided Hemiparesis

The veteran contends that he is entitled to compensation 
under the provisions of 38 U.S.C.A. § 1151 for right-sided 
hemiparesis because he lost function in his arm and legs 
after VA surgery on his spine.  He contends that, during one 
of the VA surgeries, a VA doctor severed his nerves, which 
caused his right side to become paralyzed. 

After a review of the evidence in this veteran's case, the 
Board has determined that compensation under 38 U.S.C.A. 
§ 1151, for right-sided hemiparesis as a result of VA 
hospital care or medical or surgical treatment or 
examination, including surgeries by VA in 1995, 1996, and 
1998, is not warranted because the weight of the competent 
medical evidence of record does not demonstrate that right-
sided hemiparesis was caused by VA hospital care or medical 
or surgical treatment or examination of the veteran, 
including surgeries by VA in 1995, 1996, and 1998, or was 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or that it was 
proximately caused by an event not reasonably foreseeable.

The evidence in this veteran's case, including VA outpatient 
treatment records, reflects that, prior to the first VA 
surgery in 1995, the veteran was diagnosed with Wolff-
Parkinson-White Syndrome and a (major motor) seizure 
disorder, incurred a neck injury from a motor vehicle 
accident in 1994, and had a history of neck pain.  

A report of VA hospitalization in September 1995 reflects 
that two months before the veteran had fallen at work and 
aggravated the neck injury.  The symptoms complained of when 
presenting to VA in September 1995 included pain radiating to 
the right hand and all fingers, paresthesias to the right 
hand, weakness, and worsening of gait.  The history at that 
time noted that the veteran had been diagnosed with Wolff-
Parkinson-White Syndrome and a seizure disorder 15 years 
before.  Examination revealed decreased pinprick on the right 
in the C5-6-7 distribution and pain on the right side.  The 
diagnosis was herniated nucleus pulposus at C4-C5 and C5-C6, 
for which the veteran underwent a C4-C5 and C5-C6 diskectomy 
and fusion with allograft.  

A VA hospitalization report in March 1996 reflects a history 
of progressive weakness and numbness since the September 1995 
C4-C5 and C5-C6 diskectomy, as well as a fall and hitting the 
head in February 1996.  The veteran had progressive weakness 
in his extremities on the right side.  Examination revealed 
right sensory diminution to pinprick.  Magnetic resonance 
imaging (MRI) showed a recurrent disc at C5-C6.  The 
diagnosis was right hemiparesis.  

A VA hospitalization report in April 1996 reflects that the 
veteran complained of progressive weakness which began one 
month following a C4-C5 and C5-C6 diskectomy and fusion in 
September 1995.  He reported that this condition worsened 
following a fall in February 1996.  In April 1996, the 
veteran underwent a C5-C6 laminectomy and right C5-C6 
foraminotomy.  On postoperative day one the veteran 
complained of pain in his neck and right shoulder pain.  On 
postoperative day two he complained that the pain was much 
worse, with severe spasms, and he refused to move in his bed.  
A psychiatric consultation on day three reflected an 
explosive disorder.  The diagnosis was cervical stenosis at 
the C5-C6 level.  

In March 1997, a CT scan revealed that the veteran had 
degenerative joint disease, surgical changes, central 
stenosis, encroachment of foramina, and reversal of normal 
lordosis of the cervical spine.  A private X-ray consultation 
in March 1997 resulted in the impression of moderately 
advanced degenerative arthritis of the mid and lower cervical 
spine, particularly involving the C4-C5 and C5-C6 disc space 
levels, with considerable disc space narrowing and osteophyte 
formation.  In March 1997, the veteran was involved in a 
motor vehicle accident, which resulted in progressive neck 
pain and the filing of a lawsuit. 

A VA hospitalization report in May 1998 reflects that the 
veteran reported a two month history of C7 radiculopathy on 
the left.  He underwent an anterior cervical diskectomy and 
fusion at the C6-C7 level.  The diagnosis was left C7 
radiculopathy.  

The veteran experienced a fall in July 1998, which resulted 
in progressive kyphotic angulation at the site of the May 
1998 diskectomy and fusion.  In September 1998, the veteran 
underwent further surgery to fixate and provide better 
stabilization at the C6-C7 level. 

An April 1999 VA outpatient treatment entry reflects 
improvement since January 1999, and that the veteran reported 
he was trying to get the percentage of service-connected 
disability increased because during surgery a VA doctor 
severed his nerves and the right side became paralyzed.  In 
April 1999 the veteran was assessed as having incomplete 
tetraplegia.   

In a February 1999 written opinion, a VA physician wrote that 
he had reviewed the record, including VA surgeries in 1995, 
1996, and 1998, and noted the veteran's injuries from a fall 
at work in 1995, hitting his head in February 1996, a motor 
vehicle accident in March 1997, and a fall in July 1998.  
After a review of the evidence, the VA physician noted that 
the veteran's demonstration of weakness at examinations was 
not reliable.  The VA physician opined that all of the VA 
operations appeared to be indicated and properly performed, 
and all of the subsequent problems were within the scope of 
normal post-operative problems, which were dealt with 
appropriately.  He opined that the surgical management had 
been excellent.  The VA physician wrote that he could not 
anatomically explain all of the veteran's neurological 
deficits, and that he suspected a psychological overlay.  He 
noted that the veteran did not have classic symptoms of 
spinal cord injury or nerve root injury.  

In March 1999, the veteran reported complaints of numbness of 
the right arm with decreased strength.  A March 1999 
electromyogram (EMG) revealed bilateral mid-cervical 
radiculopathy.

While the veteran does have additional progressive disability 
of right-sided hemiparesis or cervical radiculopathy which 
progressed during the period of time subsequent to VA 
cervical spine surgery, the Board finds that the competent 
medical evidence of record does not demonstrate that the 
veteran's claimed additional disability of right-sided 
hemiparesis was caused by VA hospital care or medical or 
surgical treatment or examination of the veteran, including 
caused by surgeries in 1995, 1996, and 1998.  Prior to the 
first VA surgery in 1995, the veteran had already experienced 
a neck injury, was experiencing the symptoms of neck pain, 
radiating pain, paresthesias to the right hand as evidenced 
by decreased pinprick sensation, weakness, and worsening of 
gait, and had a herniated nucleus pulposus.  Between 
surgeries, the veteran experienced various aggravating 
injuries, including a fall in February 1996, a motor vehicle 
accident in March 1997, a fall in July 1998.  The February 
1999 VA medical opinion of record indicates that the VA 
physician could not anatomically explain all of the veteran's 
neurological deficits, as he suspected a psychological 
overlay and the veteran did not have classic symptoms of 
spinal cord injury or nerve root injury.  
 
Further, the Board finds that the weight of the competent 
medical evidence of record does not demonstrate that the 
veteran's right-sided hemiparesis was proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or that it was proximately caused by an event 
not reasonably foreseeable.  The only medical opinion 
evidence of record in February 1999 specifically indicates 
that all of the VA operations appeared to be indicated and 
properly performed, and all of the subsequent problems were 
within the scope of normal post-operative problems, which 
were dealt with appropriately.  The medical evidence of 
record does not include a medical opinion indicating that the 
veteran's right-sided hemiparesis was proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or that it was proximately caused by an event 
not reasonably foreseeable.  The Board may not speculate or 
substitute its "own unsubstantiated medical conclusions," but 
must rely on the medical opinion evidence of record.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

The Board has considered the lay statements of record, 
including the veteran's written statements, the August 1999 
personal hearing testimony of the veteran and his wife, and 
other written statements, including to the effect that they 
were told that the veteran fell or jumped off the table after 
a VA surgery in 1995.  However, there must be probative 
medical nexus evidence of record to demonstrate that the 
additional disability was proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination, 
or that an event was not reasonably foreseeable.  While the 
veteran and lay witnesses are competent to testify as to any 
symptomatology experienced or observed, at any time, it is 
the province of health care professionals to enter 
conclusions which require medical opinions, such as an 
opinion as to the etiology of a current disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995).  

For these reasons, the Board must find that the criteria for 
entitlement to compensation under 38 U.S.C.A. § 1151, for a 
right-sided hemiparesis as a result of VA hospital care or 
medical or surgical treatment or examination, including 
surgeries by VA in 1995, 1996, and 1998, have not been met.  
38 U.S.C.A. § 1151; Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§ 3.102. 

III.  Vocal Chord Paralysis

The veteran contends that he is entitled to compensation 
under the provisions of 38 U.S.C.A. § 1151 for vocal chord 
paralysis because this resulted from VA spinal surgery.  He 
filed his claim for compensation for vocal chord paralysis in 
August 2000.  

After a review of the evidence in this veteran's case, the 
Board has determined that compensation under 38 U.S.C.A. 
§ 1151, for vocal chord paralysis as a result of VA hospital 
care or medical or surgical treatment or examination, 
including surgeries by VA in 1995, 1996, and 1998, is not 
warranted because the weight of the competent medical 
evidence of record does not demonstrate that the veteran's 
vocal chord paralysis was proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination, 
or that it was proximately caused by an event not reasonably 
foreseeable.

The evidence of record reflects that the veteran complained 
of difficulty swallowing since his first cervical spine 
surgery by VA in 1995.  Hoarseness was noted prior to the 
fourth surgery in September 1998.  In July 1999, the veteran 
reported trouble with "choking" since the last anterior 
cervical diskectomy fusion in 1998, and a weak voice since 
the first anterior cervical diskectomy fusion surgery in 
1994.  

A VA speech pathology examination in January 2000 noted the 
veteran's report of increased difficulty with choking and 
coughing, that his vocal chords were paralyzed, and increased 
upper respiratory problems.  A videoswallow evaluation 
revealed slow peristaltic movement of the esophagus and 
reflux.  The diagnosis in February 2000 was gastroesophageal 
reflux disease.  In June 2000, the diagnosis was chronic 
laryngitis. 

An August 2000 medical opinion from Albert Merati, M.D., of 
the University of Kansas Medical Center, includes the opinion 
that the veteran suffered a left vocal chord paralysis in the 
previous year which was "most likely from his previous spine 
surgery."  

A May 2001 opinion from the VA Chief of Otolaryngology noted 
the veteran's problems of vocal chord paralysis, 
gastroesophageal reflux, and dysphagia.  The VA Chief of 
Otolaryngology offered the opinion that the vocal chord 
paralysis, a permanent deficit causing hoarseness, was "most 
likely related to prior spinal surgery."  He wrote that vocal 
chord paralysis was "a known potential complication of such 
surgery" which occurred at a higher rate in the setting of 
prior cervical spine surgery.  The opinion was that there was 
no evidence for negligence in the VA cervical spine surgery, 
and that a reasonable and standard degree of care had been 
exercised to manage the cervical spine disease and the 
subsequent vocal chord paralysis. 

While in this case the veteran's vocal chord paralysis is 
demonstrated by the medical evidence to be a complication of 
VA cervical spine surgery, the weight of the competent 
medical evidence of record does not demonstrate that the 
veteran's vocal chord paralysis was proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the surgical treatments in 1995, 1996, or 1998.  

The evidence likewise does not demonstrate that the veteran's 
vocal chord paralysis was proximately caused by an event 
which was not reasonably foreseeable.  In this regard, the 
Board notes what appears to be the veteran's representative's 
contention that, because vocal chord paralysis was not a 
necessary consequence of the cervical spine surgery, it was, 
therefore, an "accident."  The evidence in this case, 
however, demonstrates that vocal chord paralysis was a known 
complication of the VA cervical spine surgery; even the 
representative admits that the evidence shows that vocal 
chord paralysis occurs at an increased rate following the 
type of cervical spine surgeries performed.  As a known 
complication, vocal chord paralysis was foreseeable, though 
not certain to occur.  As the occurrence of vocal chord 
paralysis was foreseeable, it does not constitute "an event 
not reasonably foreseeable" as contemplated by the provisions 
of 38 U.S.C.A. § 1151.  

The Board has considered the lay statements of record, 
including the veteran's written statements and August 1999 
personal hearing testimony to the effect that the doctor who 
performed surgery in July 1995 told him he had made a "boo 
boo" by partially cutting the vocal chords.  The 1995 report 
of VA hospitalization does not contain any evidence that the 
veteran's vocal chords were cut, either by accident or by any 
fault of the VA physician.  Further, there must be probative 
medical nexus evidence of record to demonstrate that the 
additional disability was proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination, 
or that an event was not reasonably foreseeable.  The United 
States Court of Appeals for Veterans Claims has held that 
such a veteran's account, "filtered as it [is] through a 
layman's sensibilities, of what a doctor purportedly said is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).    

There is no medical opinion of record which supports the 
veteran's lay assertion that VA surgical treatment in 1995 
involved carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA, or involved an event that was not reasonably 
foreseeable.  See Espiritu, 2 Vet. App. at 494-95.  The 
affirmative medical opinion evidence of record is to the 
effect that there was no evidence for negligence in the VA 
cervical spine surgery, and that a reasonable and standard 
degree of care had been exercised to manage the cervical 
spine disease and the subsequent vocal chord paralysis.  For 
these reasons, the Board must find that the criteria for 
entitlement to compensation under 38 U.S.C.A. § 1151, for 
vocal chord paralysis as a result of VA hospital care or 
medical or surgical treatment or examination, including 
surgeries by VA in 1995, 1996, and 1998, have not been met.  
38 U.S.C.A. § 1151; Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§ 3.102. 

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issues on appeal, as the preponderance of the evidence is 
against the veteran's claims for compensation, the record 
does not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of either of 
these matters on that basis.  38 U.S.C.A. § 5107(b) (West 
Supp. 2001); 38 C.F.R. § 3.102.


ORDER

The appeal for compensation pursuant to 38 U.S.C.A. § 1151, 
for right-sided hemiparesis as caused by hospital care or 
medical or surgical treatment or examination by VA in 1995, 
1996, and 1998, is denied.

The appeal for compensation pursuant to 38 U.S.C.A. § 1151, 
for vocal chord paralysis as caused by hospital care or 
medical or surgical treatment or examination by VA in 1995, 
1996, and 1998, is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

